Title: To John Adams from Wilhem & Jan Willink, 23 May 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Amsterdam 23rd May 1782
Sir

As Messrs. Staphorst had to send the Prospectus of the Loan, with assurance of our respect to your Excellency, we beg Leave to refer to it.
We received this mail the following note from Cadiz—Letters from London give notice his Excellency Mr. John. Adams, authorises the privateers of his Nation, to take portugeese Ships, and shall likewise do it to take danish Ships.
As we know nothing of this, we notwithstanding take the Liberty to enquire by your Excellency abt. the truth, to be able to inform our Friend for his Large concerns rightly abt. it, wherefore a Line for answer shall greatly oblige us.
We are told your Excellency proposed himself to come in Amsterdam, of whch. we together Should be very glad, as your Excellency presence ’d surely accelerate, the readiness of the required pieces.
We have the honour to be with respectfull regard. Sir Your Excellency’s most Humble and Obedient servants

Wilhem & Jan Willink

